*125OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated March 5, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he has been charged with two separate allegations of neglect, failure to communicate with a client, failure to cooperate with the petitioner Grievance Committee, the conversion of escrow funds entrusted to him, the improper release of funds he was required to hold in escrow, failure to maintain a duly constituted escrow account and commingling and/or converting client’s funds, failure to maintain a ledger book or similar record and records of all deposits and withdrawals for his escrow account, failure to account for funds entrusted to him to be held in escrow, and engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
The respondent also acknowledges that he is the subject of four additional complaints of professional misconduct, including, inter alia, a failure to account to a client for funds entrusted to him and neglect of two separate matters.
The respondent acknowledges in his affidavit that he could not successfully defend himself on the merits against the charges filed against him, that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is directed that his name is stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of John C. DiPirro is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John C. DiPirro is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John C. DiPirro shall continue to comply with this court’s rules governing the conduct of disbarred, sus*126pended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John C. DiPirro is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.